


MANAGEMENT EMPLOYMENT AGREEMENT
This Agreement is entered into between Kyle C. McKeen (“Manager”) and Alon USA
GP, LLC, a Delaware corporation (“Employer” or “Company”) as of May 1, 2008,
who, in return for the mutual promises set forth herein, agree as follows:
1.    Position/Term. (a) The term of the Manager’s employment hereunder shall be
deemed to have commenced as of May 1, 2008 (the “Commencement Date”).
(b)    Throughout the term of this Agreement, Manager shall serve in the
capacity and with the title of President and Chief Executive Officer of Alon USA
Interests, LLC, a subsidiary of Employer (“Alon Interests”). Manager
acknowledges that the Company will use its commercially reasonable efforts to
consummate an initial public offering of Alon Interests (the “IPO”) and that
prior to completion of the IPO, Employer shall assign this agreement to Alon
Interests. Upon such assignment, Alon Interests shall thereafter be the
“Employer” under this Agreement and all references to “Employer” or the
“Company” shall be deemed to refer to Alon Interests. Manager acknowledges,
however, that this Agreement is not conditioned upon completion of the IPO and
that, should such IPO not be consummated, this Agreement shall continue to be in
full force and effect.
Manager shall devote his full time and best effort to the successful functioning
of the business of Employer and shall faithfully and industriously perform all
duties pertaining to his position, including such additional duties as may be
assigned from time to time, to the best of Manager’s ability, experience and
talent. Manager shall be subject at all times during the term hereof to the
direction and control of Employer in respect of the work to be done.
(c)    Manager’s employment hereunder shall be for an initial term of five
years. Thereafter, the term shall renew automatically each year for a term of
one year, unless either party provides the other with written notice at least 30
days prior to the expiration of the term.
2.    Compensation. (a) Manager’s salary (“Base Compensation”) shall be $300,000
per year, payable bi-weekly (unless the payroll practice of the Company changes
to monthly or semi-monthly) in arrears and subject to change only with the
mutual written consent of Employer and Manager. It is the intent of the Company
to develop guidelines for annual merit increases for salaries of all salaried
employees/management, including Manager.
(b)    Manager shall be entitled to participate in the annual cash bonus plan to
be developed for Alon Interests prior to the IPO, which will be subject to
modification from time to time as set forth therein. Until such time as this
Agreement has been assigned to Alon Interests, Manager shall be entitled to
participate in the Alon USA Annual Cash Bonus Plan. For purposes of determining
the Manager's Target Bonus Amount under such plans, the Manager shall
participate up to an amount equal to one hundred percent (100%) of base
compensation.
(c)    For a period of one year following consummation of the IPO, Manager shall
have the opportunity to buy shares of Alon Interests common stock in an amount
of up to 1% of the total outstanding shares of Alon Interests at the IPO price.
After the end of each of the first three full calendar years following the IPO,
Manager shall be eligible for a grant of restricted shares of Alon Interests
common stock up to a number of shares equal to the number of shares purchased by
Manager pursuant to the foregoing sentence. The actual number of restricted
shares to be granted




--------------------------------------------------------------------------------




will be determined by the performance of Alon Interests in the preceding
calendar year as compared to pre-determined performance goals to be established
by the Compensation Committee of Alon USA Energy, Inc. Such grants shall be made
under an incentive compensation plan to be adopted by the shareholders of Alon
Interest prior to the IPO. Each restricted share issued to Manager under the
foregoing grants shall be issued at no cost to Manager and shall vest upon the
completion of the initial term of this Agreement. Notwithstanding the preceding
sentence, if at any time during the initial term of this Agreement, Alon USA
Energy, Inc. shall cease to own, directly or indirectly, at least fifty percent
(50.0%) of the outstanding shares of common stock of Alon Interests, and
thereafter Manager ceases to be an employee of Alon Interests or any other
subsidiary of Alon USA Energy, Inc. for any reason, all of the restricted shares
then held by Manager shall immediately vest without further restriction.
3.    Fringe Benefits; Reimbursement of Expenses. Employer shall make available,
or cause to be made available to Manager, throughout the period of his
employment hereunder, such benefits, including any disability, hospitalization,
medical benefits, life insurance, pension plan or other benefits or policy, as
may be put into effect from time to time by Employer generally for other
Management members at the level of Management. The Company expressly reserves
the right to modify such benefits at any time. Such benefits shall initially be
provided through participation in the policies and plans of Alon USA GP, LLC and
Manager shall be credited with prior years of service with Alon USA GP, LLC for
purposes of such policies and plans, including the pension plan. At such time as
this Agreement is assigned to Alon Interests, such benefits shall be provided by
Alon Interests on substantially the same terms as provided by Alon USA GP, LLC
and Manager shall no longer be entitled to participate in any plans or policies
of Alon USA GP, LLC.
Manager will be reimbursed for all reasonable out-of-pocket business, business
entertainment and travel expenses paid by the Manager, in accordance with and
subject to applicable Company expense incurrence and reimbursement policies.
The Company shall also provide Manager relocation benefits pursuant to the Alon
USA Employee Relocation Policy, a summary of which has been provided to Manager.
4.    Vacation. The number of vacation days to which Manager shall be entitled
each year shall be based on the years of service of the Manager for Employer as
follows – 20 days up to 20 years, 25 days after 20 years and 30 days after 30
years. Unless otherwise agreed, vacation may not be carried over into a new
calendar year.
5.    Compliance With Employer Policies. Manager shall comply with and abide by
all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.
6.    Restrictive Covenant. (a)    In consideration of the confidential
information of Employer provided to Manager and the other benefits provided to
Manager pursuant to this Agreement, Manager agrees that during the term of
Manager’s employment with Employer and for a period of one year following any
termination of Manager's employment, (the "Non-Compete Period"), Manager will
not, without the prior written consent of Employer, directly or indirectly,
either as an individual or as an employee, officer, director, shareholder,
partner, sole proprietor,

2



--------------------------------------------------------------------------------




independent contractor, consultant or in any other capacity conduct any
business, or assist any person in conducting any business, that is in
competition with the business of Employer or its Affiliates (as defined below).
(b)    In addition to any other covenants or agreements to which Manager may be
subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer for the purpose of causing, directly or indirectly, any such customer
or vendor to cease doing business with Employer or its Affiliates.
For the purposes of this Agreement, the "business of Employer or its Affiliates"
means the business of wholesale marketing and distribution of petroleum products
and/or the operation of retail convenience stores in the Territory. The term
"Affiliates" means all subsidiaries of Employer and each person or entity that
controls, is controlled by, or is under common control with Employer. The
“Territory” means the states of Texas, Oklahoma, New Mexico, Arizona and
California. It is understood and agreed that the scope of each of the covenants
contained in this Section 6 is reasonable as to time, area, and persons and is
necessary to protect the legitimate business interest of Employer. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative. The
terms of this Section 6 shall not apply to the ownership by Manager of less than
5% of a class of equity securities of an entity, which securities are publicly
traded on the New York Stock Exchange, the American Stock Exchange, or the
National Market System of the National Association of Securities Dealers
Automated Quotation System. The provisions of this Section 6 will survive any
termination or expiration of this Agreement.
7.    Confidentiality. (a) Manager recognizes that during the course of
employment, Manager will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Employer’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, but not limited to, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies; business and financial plans
and strategies, methods of doing business; data processing and management
information and technical systems, programs and practices; customers and users
and their needs, sales history; and financial strength), and such information of
third parties which has been provided to Employer in confidence (“Confidential
Information”). All such information is deemed “confidential” or “proprietary”
whether or not it is so marked, provided that it is maintained as confidential
by the Company. Information will not be considered to be Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section 7 will prohibit the use or disclosure by Manager of knowledge
that is in general use in the industry or general business knowledge.
(b)    Manager shall hold Confidential Information in confidence, use it only in
connection with the performance of duties on behalf of Employer, and restrict
its disclosure to those directors, employees or independent contractors of
Employer having a need to know.
(c)    Manager shall not disclose, copy or use Confidential Information for the
benefit of anyone other than Employer without Employer’s prior written consent.

3



--------------------------------------------------------------------------------




(d)    Manager shall, upon Employer's request or Manager's termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.
8.    Non-Interference with Employment Relationships. During Manager’s
employment with Employer, and for a period of one (1) year thereafter, Manager
shall not, without Employer’s prior written consent, directly or indirectly: (a)
induce or attempt to induce any employee to leave the Employer’s employ; or (b)
interfere with or disrupt the Employer’s relationship with any of its employees
or independent contractors.
9.    Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.
10.    Termination of Employment. (a) Employer may terminate Manager’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Manager having a material detrimental effect on the Company's reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Manager of written notice of
such breach; (vi) unlawful appropriation of a corporate opportunity; or (vii)
intentional misconduct in connection with the performance of any of Manager’s
duties, including, without limitation, misappropriation of funds or property of
the Company, securing or attempting to secure to the detriment of the Company
any profit in connection with any transaction entered into on behalf of the
Company, any material misrepresentation to the Company, or any knowing violation
of law or regulations to which the Company is subject. Upon termination of
Manager’s employment with the Company for Cause, the Company shall be under no
further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).
(b)    Employer may terminate Manager’s employment hereunder without Cause, or
Manager may terminate his employment hereunder for Good Reason, upon not less
than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
the termination date and any annual bonus entitlement, prorated for the number
of months of employment for the fiscal year in question, all accrued benefits
and vacation to the date of termination (and to the extent required by law),
plus an amount of severance payment equal to one year's Base Compensation as in
effect immediately before any notice of termination. “Good Reason” means (i)
without the Manager’s prior written consent, the Employer reduces Manager’s Base
Compensation or the percentage of Manager’s Base Compensation established as
Manager’s maximum target bonus percentage for purposes of

4



--------------------------------------------------------------------------------




Employer’s annual cash bonus plan., (ii) any material breach of this Agreement,
which breach is not cured within ten (10) business days following receipt by
Employer of written notice of such breach; and (iii) the delivery by Employer of
notice pursuant to Section 1 (c) of this Agreement that it does not wish this
Agreement to automatically renew for any subsequent year.
(c)    Manager may terminate the employment relationship hereunder with not less
than thirty (30) days prior written notice. Upon any such termination of
Manager’s employment, other than for Good Reason, the Company shall be under no
further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).
(d)    The provisions of Sections 6, 7, 8 and 9 of this Agreement will continue
in effect notwithstanding any termination of Manager's employment.
11.    Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.
(b)    Based on this mutual desire, in the event a Legal Dispute arises, the
parties shall utilize the following protocol:
(i)    The parties shall first submit the Legal Dispute to mediation under the
auspices of the American Arbitration Association (“AAA”) and pursuant to the
mediation rules and procedures promulgated by the AAA.
(ii)    In the event mediation is unsuccessful in fully resolving the Legal
Dispute, binding arbitration shall be the method of final resolution of the
Legal Dispute. The parties expressly waive their rights to bring action against
one another in a court of law, except as expressly provided in subsection (d).
The parties hereto acknowledge that failure to comply with this provision shall
entitle the non-breaching party not only to damages, but also to injunctive
relief to enjoin the actions of the breaching party. Any Legal Dispute submitted
to Arbitration shall be under the auspices of the AAA and pursuant to the
“National Rules for the Resolution of Employment Disputes,” or any similar
identified rules promulgated at such time the Legal Dispute is submitted for
resolution. All mediation and arbitration hearings shall take place in Dallas,
Texas [Los Angeles, California].
(c)    Notice of submission of any Legal Dispute to mediation shall be provided
no later than three hundred sixty-five (365) calendar days following the date
the submitting party became aware of the conduct constituting the alleged
claims. Failure to do so shall result in the irrevocable waiver of the claim
made in the Legal Dispute.
(d)    Notwithstanding that mediation and arbitration are established as the
exclusive procedures for resolution of any Legal Dispute, (i) either party may
apply to an appropriate judicial or administrative forum for injunctive relief
and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8 or 9
may be brought in any court of competent jurisdiction.

5



--------------------------------------------------------------------------------




(e)    Each party acknowledges that a remedy at law for any breach or attempted
breach of paragraphs 6, 7, 8 or 9 of this Agreement will be inadequate, agrees
that Employer will be entitled to specific performance and injunctive and other
equitable relief in case of any breach or attempted breach, and agrees not to
use as a defense that any party has an adequate remedy at law. This Agreement
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection herewith. Such remedy shall not be
exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.
12.    Assignment. This Agreement shall not be assignable by either party except
as provided in Section 1(b). Notwithstanding the foregoing, upon any sale or
transfer of all or substantially all of its business by Employer, Employer may
assign this Agreement to its successor; and any failure to make such an
assignment will be considered to constitute the termination of Manager’s
employment without cause effective upon the closing of the referenced
transaction.
13.    No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.
14.    Interpretation. Any paragraph, phrase or other provision of this
Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.
15.    Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement between the parties in relation to the employment of the Manager by
the Company after the Commencement Date and shall not be subject to modification
or amendment by any oral representation, or any written statement by either
party, except for a dated writing signed by the Manager and the Employer.
Notwithstanding the foregoing, each of Manager and Employer hereby agree to the
terms and conditions set forth in the attached Addendum to Management Employment
Agreement and further agree that the provisions of such Addendum supersede and
replace in their entirety any conflicting provision set forth in this Agreement.
16.    Notices. All notices, demands and requests of any kind to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:



6



--------------------------------------------------------------------------------




(a)    if to the Company, to:
Alon USA GP, LLC
7616 LBJ Freeway, Suite 300
Dallas, TX 75251
Telecopy number: (972) 367-3724
    
(b)    if to Manager, to the address of Manager set forth on the signature page
hereto;


or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 16. Any such notice or communication shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date sent; and (iii) if by registered or certified mail,
on the third business day following the date postmarked.


17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.


MANAGER:                        EMPLOYER:
            
[Name]                        ALON USA GP, LLC
                            




By:                
                            Name:                
Title:                




Address for notices:
                
                
                



7



--------------------------------------------------------------------------------




ADDENDUM TO
MANAGEMENT EMPLOYMENT AGREEMENT
Terms not defined in this ADDENDUM will have the meaning set forth in the
Employment Agreement described below.
WHEREAS, the Company and Manager entered into that certain Manager Employment
Agreement dated as of May 1, 2008 (the “Agreement”) and have agreed to modify
the terms the Agreement pursuant to this Addendum to assure that any payments
under the Agreement that (i) constitute a deferral of compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), comply with the requirements of Section 409A to avoid the imposition of
excise taxes and (ii) qualify for an exemption from deferred compensation
treatment under Section 409A of the Code satisfy the requirements of such
exemption.
1.    To the extent that a payment becomes due to Manager under Section 10 of
the Agreement by reason of Manager’s termination of employment, (i) the term
“termination of employment” will have the same meaning as “separation from
service” under Section 409A of the Code and (ii) except as provided in
Section 2, all such payments will be made in a single lump sum no later than 60
days after the date on which Manager terminates employment.
2.    If the Company makes a good faith determination that a payment under the
Agreement (i) constitutes a deferral of compensation for purposes of Section
409A, (ii) is made to Manager by reason of his separation from service and
(iii) at the time such payment would otherwise be made Manager is a “specified
employee” as hereinafter defined, the payment will be delayed until the first
day of the seventh month following the date of such termination of employment
and will bear interest at the prime rate of interest as published in the Wall
Street Journal on the first business day following the date of Manager’s
termination of employment. For purposes of this Section 2, a specified employee
is an officer of Alon USA Energy, Inc. or one of its subsidiaries with annual
compensation in excess of $150,000 (as adjusted for years after 2008), provided
that only the 50 highest paid officers of Alon USA Energy, Inc. and its
subsidiaries may constitute “specified employees” for any 12-month period. An
individual who is identified as a one of the 50 highest paid officers during any
portion of a calendar year will be a specified employee for purposes of the
Agreement during the 12-month period beginning on April 1 of the following
calendar year.
3.    To the extent that any payment made under the Agreement constitutes a
deferral of compensation subject to Section 409A of the Code, the time of such
payment may not be accelerated except to the extent permitted by Section 409A.
Where Section 409A of the Code permits a payment or benefit that constitutes a
deferral of compensation to be accelerated, the payment or benefit may be
accelerated in the sole discretion of the Company.
4.    Any expense reimbursements required to be made under the Agreement will be
for expenses incurred by Manager during the term of the Agreement, and such
reimbursements will be made not later than December 31st of the year following
the year in which Manager incurs the expense; provided, that in no event will
the amount of expenses eligible for payment or reimbursement in one calendar
year affect the amount of expenses to be paid or reimbursed in

8



--------------------------------------------------------------------------------




any other calendar year. Manager’s right to expense reimbursement will not be
subject to liquidation or exchange for another benefit.
5.    Notwithstanding any provision of the Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to the Agreement as the Company
deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.
6.    The provisions of this Addendum supersede and replace in their entirety
any conflicting provision set forth in the Agreement.



9

